CRIST, Judge.
Administrative law proceeding.
The Civil Service Commission of the City of St. Louis approved the dismissal of appellant from the position of Aviation Properties Manager, Airport Authority, on the ground appellant was unable or unwilling to continue satisfactory performance of his duties at the airport and had committed “acts to the prejudice of the service.”
Appellant appealed to the circuit court. The circuit court affirmed the Civil Service Commission. Appellant seeks help from this court.
We have determined the order of the Civil Service Commission is supported by competent and substantial evidence on the whole record. No error of law appears. An opinion would have no precedential value.
The judgment of the circuit court is affirmed in accordance with Rule 84.16(b).
CRANDALL, P.J., and REINHARD, J., concur.